Citation Nr: 1525846	
Decision Date: 06/17/15    Archive Date: 06/26/15

DOCKET NO.  13-32 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for status post total right knee replacement associated with degenerative joint disease of the right knee, currently evaluated as 30 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability for compensation purposes (TDIU).


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to May 1981.

These matters come to the Board of Veterans' Appeals (Board) from rating decisions dated in September 2009 and November 2009 of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

Previously, the Veteran's service-connected right knee disability had been assigned a 20 percent rating for degenerative joint disease under 38 C.F.R. § 4.71a, Diagnostic Codes 5010-5261; a separate 20 percent rating was also in effect under Diagnostic Code 5257 for chondromalacia with instability.  On February 29, 2008, the Veteran underwent a total right knee arthroplasty.  Accordingly, the RO granted the Veteran a temporary total rating for convalescence from February 29, 2008 and assigned a 100 percent rating under Diagnostic Code 5055, applicable to knee prosthesis, from June 1, 2008.  A 30 percent rating was assigned from June 1, 2009.  To that effect, a 100 percent rating applies during the one-year period following the implantation of a knee prosthesis under Diagnostic Code 5055 and thereafter, the minimum disability rating following a knee replacement is 30 percent.  38 C.F.R. § 4.71a, Diagnostic Code 5055 (2014).

In the September 2009 rating decision, the RO denied entitlement to a TDIU.  That rating decision also proposed to reduce the rating for right knee chondromalacia with instability from 20 percent to 0 percent, and the November 2009 rating decision implemented the proposed reduction effective February 1, 2010.  However, this reduction is more properly characterized as discontinuation of the rating for right knee chondromalacia with instability under Diagnostic Code 5257, as the Veteran's right knee has now been replaced with knee prosthesis as result of the February 29, 2008 surgery.  The Veteran timely disagreed with the November 2009 rating decision.  During a May 2014 Board hearing, the Veteran and his representative clarified that the Veteran intends to disagree with the current rating assigned to his service-connected status post total right knee replacement, associated with degenerative joint disease of the right knee, not with the discontinuance of the 20 percent rating for right knee instability.

The RO certified the issue on appeal as whether discontinuance of the separate 20 percent rating for chondromalacia of the right knee with instability effective February 1, 2010 was proper.  However, the RO's certification of an appeal is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35 (2014).  Given the circumstances of this case, the Board has recharacterized the issue on appeal as listed on the title page of this decision, to more accurately reflect the benefit sought by the Veteran, and to afford him consideration of the maximum benefits available under law.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

During the May 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for cervical spine disability as secondary to service-connected right knee disability.  Specifically, the Veteran testified that he suffered a neck injury in June 2013 when he fell down stairs due to his right leg locking up in June 2013.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2014).  However, this issue is inextricably intertwined with the claim of entitlement to a TDIU.  Further actions as set forth below are needed to permit the Board to address fully the matters on appeal.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified during his May 2014 Board hearing that he filed a claim for disability and has been awarded disability benefits from the Social Security Administration (SSA) since September 2013.  As the Veteran's SSA records are potentially relevant to his claims on appeal, a request for his Social Security records should be made before a decision on the merits of the Veteran's claims can be reached.  38 C.F.R. § 3.159(c); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Additionally, at the May 2014 Board hearing, the Veteran's representative stated he was submitting additional evidence consisting of private treatment records from Dr. A. J. Yates at University of Pittsburgh Medical Center (UMPC) Shadyside Hospital dated from 2012 to the present, with a signed waiver of the RO jurisdiction of the evidence.  However, these records have not been associated with the claims file.  The Veteran also stated that he had another appointment with Dr. Yates scheduled in August 2014.  

Finally, the Veteran reported that he received rehabilitation treatment for his neck and right leg at Highland Care Center in Pittsburgh, Pennsylvania following his cervical spine surgery in June 2013.

VA is put on notice prior to the issuance of a final decision of the possible existence of certain records that may reasonably help substantiate the Veteran's claims for benefits, the Board must seek to obtain those records before proceeding with the appeal.  Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Thus, the case must be remanded for the RO to obtain and associate with the claims file any outstanding private treatment records relating to the Veteran's claims.

As noted above, during the May 2014 Board hearing, the Veteran raised the issue of entitlement to service connection for cervical spine disability as secondary to service-connected right knee disability.  Specifically, the Veteran testified that he suffered a neck injury in June 2013 when he fell down stairs due to his right leg locking up in June 2013.  As this issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ), the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2014).  However, this issue is inextricably intertwined with the claim of entitlement to a TDIU.  As such, the RO must adjudicate the service connection issue prior to appellate consideration of the TDIU issue.

Accordingly, the case is REMANDED for the following action:

1.  Undertake any actions necessary to comply with the VA's duty to notify the Veteran of the evidence and information needed to substantiate his claim for entitlement to service connection for cervical spine disability claimed as secondary to service-connected right knee disability.

2.  Contact the SSA and request the Veteran's Social Security disability benefits records, including all medical records and decisional documents.  All attempts to obtain the records should be documented in the file.  If no records are found and additional requests for SSA records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

3.  The RO must request that the Veteran identify all non-VA medical providers who have treated him for his right knee disability since June 2008.  The RO must then obtain copies of the identified medical records that are not already in the claims folder.  In particular, obtain all records relating to the Veteran from Dr. Yates at UPMC Shadyside Hospital, dated from 2012 to the present and from Highland Care Center in Pittsburgh, Pennsylvania, dated approximately in June 2013.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; and (c) describe any further action to be taken by the RO with respect to the claims, and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

Regardless of the Veteran's response, obtain any updated VA treatment records from the VA Medical Center in Pittsburgh (University Drive), Pennsylvania, and any associated outpatient clinics dated from May 2013 to the present.  All records and/or responses received should be associated with the claims file.

4.  Initially adjudicate the issue of the Veteran's entitlement to service connection for cervical spine disability claimed as secondary to service-connected right knee disability.  Notice of the determination and the Veteran's appellate rights should be issued to the Veteran and his representative.  If the benefit sought is not granted, the issue should be forwarded to the Board only if an appeal is timely completed.

5.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal, taking into consideration any newly acquired evidence.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

